Citation Nr: 0002136	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The appellant served in the Illinois State Army National 
Guard from December 1978 to July 1987.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This case was remanded by the Board in January 
1998 and October 1998 for further development; it was 
returned to the Board in November 1999.


REMAND

Briefly, the Board's prior January 1998 and October 1998 
remands requested that the RO attempt to verify the 
appellant's dates of active duty for training, to secure all 
available service medical and personnel records for the 
appellant, and to thereafter schedule the appellant for a 
hearing before a traveling member of the Board.  Following 
the October 1998 remand, the record reflects that the RO 
attempted to accomplish the requested development with some 
success, but did not thereafter schedule the veteran for a 
travel Board hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant should be scheduled 
for a Board hearing at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the RO.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

